DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.    This office action is a response to an application filed on 10/20/2020 where claims 1-20 are pending. 

Drawings
3.    The drawings were received on 10/20/2020. These drawing are acceptable.

Double Patenting
4.	The obviousness double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A obviousness double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a obviousness double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims  1-20 are rejected on the ground of obviousness double patenting as being unpatentable over claim 1 of Patent No. 15/631,232 (US Patent: 10,855,342 B2). Although the claims at issue are not identical, they are not patentably distinct from each other
Regarding claim 1 of the application 17/074,943, is rejected on the ground of obviousness double patent as being unpatentable over claim 1 the application 14/556,938 (US Patent: 10,523,384 B2) 


Claims of  current App. : 17/074,943
Claims of US Patent 10,855,342 B2
1. A method for a user equipment (UE), comprising: receiving a first indication from a network node about at least one UE beam to be used for a transmission or a reception in a physical downlink control channel (PDCCH); 
receiving a periodic signaling from the network node associated with detection of a change of a serving beam for beam tracking; using the at least one UE beam for the transmission or the reception at a first time; 

and responsive to the UE detecting failure of the beam tracking based on the periodic signaling at a second time: 

selecting, by the UE, a second UE beam, wherein the second UE beam is different than the at least one UE beam; and 


receiving a periodic signaling from the network node associated with detection of a change of a serving beam for beam tracking; using the at least one UE beam for the transmission or the reception at a first time; 

and responsive to the UE detecting failure of the beam tracking based on the periodic signaling at a second time: 

selecting, by the UE, a second UE beam, wherein the second UE beam is different than the at least one UE beam; and 


2. The method of claim 1, wherein the transmitting the second indication using the second UE beam responsive to the UE detecting failure of the beam tracking based on the periodic signaling at the second time is performed without UE beam sweeping.
3. The method of claim 1, wherein the transmitting the second indication is performed responsive to (i) the UE detecting failure of the beam tracking based on the periodic signaling at the second time is performed and (ii) determining that the at least one UE beam and the serving beam are misaligned.
3. The method of claim 1, wherein the transmitting the second indication is performed responsive to (i) the UE detecting failure of the beam tracking based on the periodic signaling at the second time is performed and (ii) determining that the at least one UE beam and the serving beam are misaligned.

4. The method of claim 1, wherein the beam tracking is used to track and change the serving beam.
5. The method of claim 1, wherein the UE maintains information about the at least one UE beam to be used for the transmission or the reception based on the beam tracking.
5. The method of claim 1, wherein the UE maintains information about the at least one UE beam to be used for the transmission or the reception based on the beam tracking.
6. The method of claim 1, wherein the UE receives the first indication together with scheduling information for the transmission or the reception.
6. The method of claim 1, wherein the UE receives the first indication together with scheduling information for the transmission or the reception.
7. The method of claim 1, wherein timing associated with transmitting the second indication is configured by the network node.
7. The method of claim 1, wherein timing associated with transmitting the second indication is configured by the network node.
8. The method of claim 1, wherein the first indication implicitly indicates that the at least one UE beam to be used for the transmission or the reception is the at least one UE beam receiving scheduling information for the transmission or the reception.
8. The method of claim 1, wherein the first indication implicitly indicates that the at least one UE beam to be used for the transmission or the reception is the at least one UE beam receiving scheduling information for the transmission or the reception.

9. The method of claim 1, wherein the selecting the second UE beam responsive to the UE detecting failure of the beam tracking based on the periodic signaling at the second time is performed responsive to successfully receiving a common signal from the second UE beam.
10. The method of claim 9, wherein the common signal includes a synchronization signal or a reference signal.
10. The method of claim 9, wherein the common signal includes a synchronization signal or a reference signal.
11. A user equipment (UE), comprising: a control circuit; a processor installed in the control circuit; 
and a memory installed in the control circuit and operatively coupled to the processor, wherein the processor is configured to execute a program code stored in the memory to perform operations comprising: receiving a first indication from a network node about at least one UE beam to be used for a 
selecting, by the UE, a second UE beam, wherein the second UE beam is different than the at least one UE beam; and transmitting a second indication about the change of the serving beam using the second UE beam.

and a memory installed in the control circuit and operatively coupled to the processor, wherein the processor is configured to execute a program code stored in the memory to perform operations comprising: receiving a first indication from a network node about at least one UE beam to be used for a 



13. The UE claim 11, wherein the transmitting the second indication is performed responsive to (i) the UE detecting failure of the beam tracking based on the periodic signaling at the second time is performed and (ii) determining that the at least one UE beam and the serving beam are misaligned.
14. The UE of claim 11, wherein the beam tracking is used to track and change the serving beam.
14. The UE of claim 11, wherein the beam tracking is used to track and change the serving beam.
15. The UE of claim 11, wherein the UE maintains information about the at least one UE beam to be used for the transmission or the reception based on the beam tracking.
15. The UE of claim 11, wherein the UE maintains information about the at least one UE beam to be used for the transmission or the reception based on the beam tracking.
16. The UE of claim 11, wherein the UE receives the first indication together with scheduling information for the transmission or the reception.
16. The UE of claim 11, wherein the UE receives the first indication together with scheduling information for the transmission or the reception.

17. The UE of claim 11, wherein timing associated with transmitting the second indication is configured by the network node.
18. The UE of claim 11, wherein the first indication implicitly indicates that the at least one UE beam to be used for the transmission or the reception is the at least one UE beam receiving scheduling information for the transmission or the reception.
18. The UE of claim 11, wherein the first indication implicitly indicates that the at least one UE beam to be used for the transmission or the reception is the at least one UE beam receiving scheduling information for the transmission or the reception.
19. The UE of claim 11, wherein the selecting the second UE beam responsive to the UE detecting failure of the beam tracking based on the periodic signaling at the second time is performed responsive to successfully receiving a common signal from the second UE beam.
19. The UE of claim 11, wherein the selecting the second UE beam responsive to the UE detecting failure of the beam tracking based on the periodic signaling at the second time is performed responsive to successfully receiving a common signal from the second UE beam.
20. The UE of claim 19, wherein the common signal includes a synchronization signal or a reference signal.
20. The UE of claim 19, wherein the common signal includes a synchronization signal or a reference signal.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C 103 as being unpatentable over Islam et al. (US Pub:  20170359826 A1) hereinafter Islam and further in view of Hakola et al. (WO 2017151116 A1) hereinafter Hakola

As to claim 1. Islam teaches a method for a user equipment (UE), comprising: 
receiving a first indication from a network node about at least one UE beam to be used for a transmission or a reception in a physical downlink control channel (PDCCH);  (Islam [0085]  a base station transmits a DCI for a downlink grant via a PDCCH , the UE decode the PDCCH to recover the DCI that includes a beam  change instruction)
receiving a periodic signaling from the network node associated with detection of a change of a serving beam for beam tracking; (Islam [0076] [0080]  a BS transmit a first tracking signal (e.g., a bam reference signal BRS) in a plurality of directions  (or all directions)periodically, based on the reception of the BRS, if the UE determines that another transmit beam in a certain direction used to transmit the BRS is better than the current transmit beam then the UE determine to change  the transmit beam of the base station from the current beam to another transmit beam)
 (Islam [0070] UE 402  send a signal to the BS 404 using UE 402  beamforming direction k=2 during a timeslot when the BS 404 is expected to perform a receive sweep at BS 404 beamforming direction n=3 in a corresponding response timeslot)
 and responsive to the UE detecting failure of the beam tracking based on the periodic signaling at a second time: (Hakola [0061] [0069] Fig. 1, Fig. 2, UE detects current serving BS beam (selected earlier as preferred beam) is no longer preferred or is having quality lower than a certain configured quality threshold i.e., failure, the UE transmits uplink signal during sweep on the resources associated to preferred BS beams, i.e., via other than previous BS serving beam, i.e., second periodicity)
selecting, by the UE, a second UE beam, wherein the second UE beam is different than the at least one UE beam; (Hakola [0061] [0069] Fig. 1, Fig. 2, UE detects current serving BS beam (selected earlier as preferred beam) is no longer preferred or is having quality lower than a certain configured quality threshold i.e., failure, the UE transmits uplink signal during sweep on the resources associated to preferred BS beams, i.e., via other than previous BS serving beam, i.e., second periodicity and select another beam)
 and transmitting a second indication about the change of the serving beam using the second UE beam.  (Hakola [0103] [0104] UE transmit uplink signal during the sweep on resources associated with one or more preferred beams i.e., second indication and second beam,  and receiving a control message, from a network node, confirming a serving beam change)


Claim 11 is interpreted and rejected for the same reasons as set forth in claim 1. 
Claims 2-10 and 12-20 of current application are anticipated by claims 2-10 and 12-20 of US Patent 10,523,384 B2.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244. The examiner can normally be reached 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ATIQUE AHMED/Primary Examiner, Art Unit 2413